Newton v. Fogelsanger                                               















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-296-CV

     STANLEY E. NEWTON, ET AL.,
                                                                                              Appellants
     v.

     WILLIAM FOGELSANGER,
                                                                                              Appellee
                                        

From the 18th District Court 
Johnson County, Texas
Trial Court # 91-95
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On November 29, 1995, Stanley and William Newton filed a motion to dismiss their appeal. 
In the relevant portion, Rule 59(a) provides:
(1)  The appellate court may finally dispose of an appeal or writ of error as follows:
(A)  In accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(B)  On motion of appellant to dismiss the appeal or affirm the judgment
appealed from, with notice to all other parties; provided, that no other party
shall be prevented from seeking any appellate relief it would otherwise be
entitled to.
 
(2)If no transcript has been filed, the agreement or motion shall be accompanied by
certified or sworn copies of the judgment appealed from and of the appeal bond or
other document perfecting or attempting to perfect the appeal or writ of error.  
Tex. R. App. P. 59(a).
      The Newtons have certified that they served the motion on William Fogelsanger, who seeks
no affirmative relief in this court.  The transcript for this appeal has not been filed; however, they
have provided us with copies of the judgment and appeal bond, in compliance with the rule.  Id. 
      Pursuant to their motion, the cause is dismissed.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion issued and filed December 6, 1995
Do not publish